Citation Nr: 0900117	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-25 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an old ununited tip fracture of the neck.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected residuals of a lumbar 
spine injury with degenerative changes and degenerative disc 
disease.

3.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected residuals of a left knee 
injury, status post arthroscopy, with history of 
chondromalacia.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to May 
1959 and from February 1960 to February 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

In August 2005, the veteran testified at a hearing at the RO.  
In August 2006, the case was remanded in order to afford the 
veteran an opportunity to testify at a hearing before the 
Board.  

In August 2007, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  

In November 2007, the case was remanded in order to afford 
the veteran VA examination.  

The claims for increase are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDING OF FACT

The currently demonstrated disability manifested by 
degenerative changes of the cervical spine is shown as likely 
as not to be due a neck injury sustained in motorcycle 
accident during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the cervical 
spine is due to injury that was incurred in service.  (38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2008); 38 C.F.R 
§ 3.303 (2008).  



REASONS AND BASES FOR FINDING OF FACT AND CONCLUSION OF LAW

The veteran is shown to have sustained multiple injuries 
during a motorcycle accident during his first period of 
active service in November 1957.  The X-ray studies of the 
neck performed at that time were noted to be negative.  The 
veteran voiced complaints that included those left leg pain 
and headaches.  

When the veteran was examined by VA in April 1976, he 
reported having sustained a neck injury during service.  The 
X-ray studies performed at that time showed finding of 
spurring of the anterosuperior corner of the body of C5 with 
a separate smooth margined ossicle adjacent thereto.  This 
was noted represent with an old epiphyseal disturbance or an 
old un-united chip fracture.  The assessment at that time 
included that of muscle strain of the cervical spine.  

In March 2000, the veteran underwent surgery for bilateral 
left greater than right cervical radiculopathy secondary to 
severe spondylitic disease with foraminal and canal stenosis 
and severe spondylitic disease with pseudoarthrosis at C5-6.  

At a VA examination in March 2005, the diagnoses included 
that of status post cervical spine surgery with 
foraminotomies at C5 and C6 with residual pain and 
radiculopathy both hands.  

In a recent statement dated in July 2006, the veteran's 
private physician opined that the initiating event leading to 
the veteran's cervical and lumbar disc disease was the 
accident in service.  

A recent VA examination in June 2007 noted that the veteran 
had a history of neck surgery in 2000.  

An MRI performed in October 2007 showed findings of a solid 
fusion at C5/6 and advanced spondylosis without significant 
stenosis at C4/5.  

Following a VA examination in June 2008, a diagnosis of 
degenerative disc disease of the cervical spine without 
objective findings of radiculopathy, S/P anterior fusion.  
The examiner opined that, because there was no evidence of 
chronicity or continuity of care from 1954 until early 2005, 
it would involve speculation to state that the current neck 
condition was caused by or had its onset during service.  

The veteran and his wife testified at a hearing held at the 
RO in August 2007 that he had had neck problems since the 
time of the accident during service.  

Based on its review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's cervical spine degenerative changes as likely as 
not are the result of the trauma sustained during the 
motorcycle accident in service.  

In resolving all reasonable doubt in the veteran's favor, 
service connection for the degenerative changes of the 
cervical spine is warranted.  



ORDER

Service connection for degenerative changes of the cervical 
spine is granted.  



REMAND

In the prior remand, the Board directed that, due to 
potential conflicts, the RO should schedule the veteran for 
an examination by a physician other than the VA physician who 
examined him in June 2007.  The subsequent VA examination was 
conducted in June 2008 by a VA physician's assistant.  

In October 2008, the veteran reported being examined by a 
physician's assistant under the supervision of the VA 
physician who examined him in June 2007.  He argued that this 
was not an impartial examination.  

While the report of the June 2008 VA examination appears to 
be thorough and comprehensive the Board did request an 
examination by a VA physician.  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Therefore, the Board must remand for 
further examination by a VA physician.  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:

1.  The RO should provide appropriate 
notice concerning his increased ratings.  
See, Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Then the RO/AMC should 
contact the veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with 
the veteran's claims file, that have 
treated him since service for his neck, 
low back, and left knee conditions.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent and severity 
of his service-connected low back 
disability.  

The veteran should be afforded an 
examination with a physician, other than 
the physician who examined him in June 
2007.  The RO should also contact the 
veteran and determine a location for the 
examination that would be in close 
proximity to the veteran's current 
residence.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a)  The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  

(b)  In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(c)  If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d)  With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should so state.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the service-connected left 
knee condition.  

It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should also indicate 
whether the veteran's knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  
In addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of his knees (to include with 
use or upon activity) as a result of 
the service-connected disabilities.  To 
the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  After completion of the above 
development (and any additional 
development deemed warranted by the 
record), the RO should review the 
veteran's claims for increase in light 
of all relevant evidence and governing 
legal authority and precedent.  In the 
event any decision remains adverse to 
him, the veteran must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


